People v Spanarkel (2019 NY Slip Op 02292)





People v Spanarkel


2019 NY Slip Op 02292


Decided on March 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 26, 2019

Manzanet-Daniels, J.P., Gische, Gesmer, Singh, Moulton, JJ.


8808 2641/10

[*1]The People of the State of New York, Respondent,
vJoseph Spanarkel, Defendant-Appellant.


Christina A. Swarns, Office of the Appellate Defender, New York (Eunice C. Lee of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Stephen Kress of counsel), for respondent.

Judgment, Supreme Court, New York County (Arlene D. Goldberg, J.), rendered May 11, 2011, convicting defendant, upon his plea of guilty, of burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 16 years to life, unanimously affirmed.
Defendant's challenge to the voluntariness of his plea does not come within the narrow exception to the preservation requirement (see People v Lopez , 71 NY2d 662, 665—666 [1988]), and we decline to review this unpreserved claim in the interest of justice. As an alternative holding, we reject it on the merits. Defendant's plea allocution establishes the voluntariness of the plea and contains nothing that casts any doubt on defendant's guilt (see People v Toxey , 86 NY2d 725 [1995]). To the extent defendant made a remark that may have suggested the possibility of an intoxication defense and warranted further inquiry by the court, the court's inquiry was sufficient to establish that defendant understood he had the right to assert that his intoxication negated an element of the crime, and that he was nevertheless giving up such a claim.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 26, 2019
CLERK